Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, and 10- 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al, US 20180231007 A1.
Zhang teaches:
 a shaft seat (32) comprising a boss (323), a middle portion of the boss (323) defining a slot (1501); 
a rotating shaft (34), one end of the rotating shaft (341) inserted into the slot (1501), and another end of the rotating shaft (342) being a free end; and an oil bearing (20) sleeved on an outer periphery of the rotating shaft (34); 
wherein: 
an axis of the rotating shaft and an axis of the oil bearing are perpendicular to the shaft seat (figure 1);
 an effective length of the oil bearing and the rotating shaft is 50%-70% of a length of the fan (figure 1).

4. The oil bearing structure of claim 1, further comprising a base (10), wherein: 
an end of the oil bearing facing the boss is provided with a support portion (1503a) covering an outer periphery of the boss (323); 
the support portion (1503a) fixes the oil bearing on the boss (323); and the base (10) is located at an end of the oil bearing (80) facing away from the shaft seat for fixing a position of the oil bearing.
5. The oil bearing structure of claim 4, wherein:  a fixing ring (155) is arranged on the base surrounding an outer periphery of the oil bearing (80); one end of the fixing ring (101) is fixed on the base (10), and another end of the fixing ring comprises a limiting ring (155) extending toward the end of the oil bearing facing the boss (323).
6. The oil bearing structure of claim 5, wherein: a wear-resistant plate (156) is disposed at the end of the rotating shaft (341) toward the base; and the wear-resistant plate is adhered to the base (10) and the rotating shaft (341).
7. A slim fan comprising an oil bearing structure (80), the oil bearing structure comprising: 
a shaft seat (32) comprising a boss (323), a middle portion of the boss (323) defining a slot (1501);  
a rotating shaft (341), one end of the rotating shaft inserted into the slot (1501), and another end of the rotating shaft (342) being a free end; 
and an oil bearing (80) sleeved on an outer periphery of the rotating shaft (342); wherein: 
an axis of the rotating shaft and an axis of the oil bearing are perpendicular to the shaft seat; an effective length of the oil bearing and the rotating shaft is 50%-70% of a length of the slim fan. (figure 1)
10. The slim fan of claim 9, wherein: an end of the oil bearing (80) facing the boss (323) is provided with a support portion (1503a) covering an outer periphery of the boss (323); 
the support portion (1503a) fixes the oil bearing on the boss (323); and the oil bearing structure further comprises a base (10) located at an end of the oil bearing facing away from the shaft seat for fixing a position of the oil bearing. 
11. The slim fan of claim 10, wherein: a fixing ring (15) is arranged on the base (10), the fixing ring (15) surrounding an outer periphery of the oil bearing; one end of the fixing ring (15a) is fixed on the base (10), and another end of the fixing ring (15) comprises a limiting ring (155) extending toward the end of the oil bearing facing the boss.
12. The slim fan of claim 11, wherein: a wear-resistant plate (156) is disposed at the end of the rotating shaft toward the base (10); and the wear-resistant plate (156) is adhered to the base and the rotating shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al as applied to claims 1 and 7 above, and further in view of Yazawa, Kenichiro, US 20050180668 A1.
Zhang fails to teach:
2. The oil bearing structure of claim 1, wherein: an oil film is located between a contact surface of the rotating shaft and the oil bearing.
3. The oil bearing structure of claim 1, wherein: a gap between the oil bearing and the boss is 0.15-0.25mm.
8. The slim fan of claim 7, wherein: an oil film is located between a contact surface of the rotating shaft and the oil bearing.
9. The slim fan of claim 8, wherein: a gap between the oil bearing and the boss is 0.15-0.25mm.
	In regards to claims 3 and 9, Zhang is silent to the dimension of the gap (see Figure 1), but in regards to the thickness dimensions, these values would have been optimized through routine experimentation and would not lend itself to patentability, unless displaying unexpected results.
	In regards to claims 2 and 9, Yazawa teaches: A lubricating oil is filled around  supporting portion 102 of the rotation shaft 101 on the inside of the space forming member 119. (paragraph 008, Figure 21)
 Zhang further teaches:
13. The slim fan of claim 12, further comprising a motor assembly (30), a plurality of fan blades (38), wherein: the shaft seat (32) comprises an extending portion extending (324) from an outer periphery of the shaft seat toward the base (10); the plurality of fan blades (38) is fixed on an outer periphery of the extending portion; and the motor assembly (30) is located on an inner side of the extending portion.
14. The slim fan of claim 13, wherein: the motor assembly (30) comprises a motor (22) and a motor housing (20); the motor (22) is fixed on the outer periphery of the oil bearing; and the motor housing (20) is fixed on the inner side of the extending portion.
	Zhang fails to teach a fan housing. (claim 13, 15 and 16)
15. The slim fan of claim 13, wherein: the fan housing comprises a bottom cover and a fan frame; the bottom cover is disk-shaped; the fan frame surrounds an outer periphery of the bottom cover; the bottom cover is located on the end of the rotating shaft facing away from the shaft seat; and  the fan frame is located on a side of the bottom cover facing the shaft seat.
16. The slim fan of claim 15, wherein: the fan housing further comprises an upper cover; the upper cover is disk-shaped; and an outer periphery of the upper cover is fixed on the fan frame.
	In regards to claims 13, 15 and 16, Yazawa teaches:
The stator 19 is integrally formed on the side of an upper surface plate 9a of the fan case 9, which accommodates the fan 8 rotated by the motor 10 therein together with the motor 10. The stator 19 is equipped with a stator yoke 20, a bearing unit 30 to which the present invention is applied, a coil 21 and a core 22, around which the coil 21 is wound. The stator yoke 20 may be one formed integrally with the upper surface plate 9a of the fan case 9, namely one made of a part of the fan case 9, or may be one formed independently of the fan case 9. (paragraph 88)
In regards to the fan housing and oil film taught by Yazawa, it would have been obvious to combine the teachings of Yazawa with Zhang, because a fan housing and oil film are conventionally used in the art to prevent contamination of the blades and lubrication of the shaft to prevent overheating and performance degradation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745